Citation Nr: 1229683	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  03-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic back disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for chronic hypertension.

5.  Entitlement to service connection for a chronic sleep disorder.

6.  Entitlement to service connection for a chronic left hip disorder.

7.  Entitlement to service connection for a chronic left leg disorder.

8.  Entitlement to service connection for a chronic right great toe disorder.

9.  Entitlement to a total evaluation for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to August 1970 and additional reserve service.

These claims come before the Board of Veterans' Appeals (Board) on appeal from November 2001 and April 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In March 2005, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter in May 2010.  The May 2010 remand directed the AOJ to adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD and the claims of entitlement to service connection for a right leg disorder and bilateral lower extremity cold injury residuals.  The claims were denied in a March 2012 rating decision.  The Veteran was notified of the rating decision in March 2012.  The Veteran did not submit a timely notice of disagreement and a substantive appeal as to the issues adjudicated in the March 2012 rating decision.  Accordingly, those issues are not currently before the Board, and the Board's review here is limited to the PTSD claim. 

 The Board finds that there has been substantial compliance with the May 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed October 1971 rating decision denied service connection for a back disability.

2.  In August 2000, the Veteran sought to reopen the claim for service connection for a back disability.  

3.  The evidence associated with the record since the October 1971 rating decision is neither cumulative nor redundant but is not so significant that it must be considered to fairly decide the merits of the claim for service connection for a chronic back disorder. 

4.  Tinnitus is not related to any incident or event of service. 

5.  Hypertension did not manifest in service or within one year of separation from service and is not shown to be otherwise causally related to an incident or event of service.  

6.  A chronic sleep disorder is not related to any incident or event of service.  

7.  There is no current diagnosis of a chronic left hip disorder.   

8.  There is no current diagnosis of a chronic left leg disorder.  

9.  A chronic right great toe disorder is not related to an incident or event of service.  


CONCLUSIONS OF LAW

1.  The October 1971 rating decision is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2011). 

2.  New and material evidence has not been submitted to reopen the claim of service connection for a chronic back disorder.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a)  (2001).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. § 3.303 (2011). 

4.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A chronic sleep disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. § 3.303 (2011). 

6.  A chronic left leg disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. § 3.303 (2011). 

7.  A chronic right great toe disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. § 3.303 (2011).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

An October 2003 letter provided notice of the evidence necessary to substantiate the claims for service connection for, hypertension, a back condition and a sleep disorder.  The October 2003 notice letter informed the Veteran of the requirement of new and material evidence to reopen the previously denied claim.  A January 2004 letter provided the Veteran with VCAA notice regarding his claims for service connection for a left hip condition, left leg condition and right great toe condition.  The October 2003 and January 2004 letters explained VA's duty to assist the Veteran in obtaining evidence in support of his claims.  An April 2006 letter provided notice of how VA determines effective dates and disability ratings.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4)

The RO made reasonable efforts to obtain the VA and private treatment records identified by the Veteran.  The Veteran has not identified any outstanding records that are pertinent to the claims.  The Board notes that the RO attempted to obtain the Veteran's Social Security Administration (SSA) records and was advised that the records have been destroyed.  When VA attempts to obtain records from a federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  In light of the response indicating that the Veteran's records are not available, the Board finds that additional efforts to obtain the records from SSA would be futile.  

The Board notes that the Veteran was not afforded a VA examination for the claims for service connection for hypertension, a sleep disorder, a left hip disorder, a left leg disorder or a right great toe disorder.   In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, a VA examination is not required, as there is no credible evidence that indicates a disease or injury during service.  As discussed in more detail below, the Veteran's statements on this point are not credible, and, therefore, there would be no credible evidence upon which an examiner could base an opinion. 

As for the tinnitus claim, a VA examination was provided, which the Board finds adequate.  The examiner considered the Veteran's statements as to his noise exposure during service and his reported medical history as to tinnitus symptomatology, then provided an informed opinion.

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claims being decided, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).

II.  Analysis of Claims

Claim to Reopen

The RO denied service connection for a back disability in an October 1971 rating decision.  The RO found that a back disability was not incurred in or aggravated by service.  The evidence of record at the time of the 1971 rating decision included the Veteran's service treatment records.   

An October 1971 letter advised the Veteran of the rating decision and his appellate rights with regard to the decision.  The Veteran did not submit a timely notice of disagreement.

Although a timely NOD is not filed, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466   (2009).

In this case, the Veteran did not submit any new evidence within one year of the October 1971 letter.  Accordingly, the October 1971 rating decision is final.  

On August 25, 2000, the Veteran sought to reopen the claim for service connection for a back condition.  For claims filed prior to August 29, 2001, new and material evidence is defined as existing evidence not previously submitted to agency decisionmakers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

Generally, a claim which has been denied in a decision of the Board may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. 
§ 7104(b).  However, under 38 U.S.C.A.§ 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence received since the October 1971 rating decision includes VA treatment records, a report of VA examination dated in August 1996, a Social Security Administration (SSA) decision dated in August 1996, treatment records from Jefferson Regional Medical Center, dated in November 2003, treatment reports from Health South, dated in 2004, a report of VA examination dated in February 2005, treatment reports from the Federal Bureau of Prisons, dated from 1992 to 1994, the Veteran's written statements and the transcript of the Board hearing.  

A VA examination report dated in August 1996 reflects that the Veteran complained of back pain.  He reported that he injured his low back while lifting a cement boom in 1990.  

The SSA decision notes a lumbar spine disability but does not provide any evidence relating the lumbar spine disability to the Veteran's active duty service.  

Records from Jefferson Regional Medical Center show that the Veteran was seen in November 2003 with a complaint of low back pain.  The Veteran reported a history of chronic back pain for 10 to 12 years.

A screening examination from the Federal Bureau of Prisons reflects that the Veteran reported a history of low back pain since a July 1990 occupational accident.  

The February 2005 VA examination pertains to hearing loss and tinnitus and does not provide any additional information regarding the Veteran's claimed back disability.  

VA records reflect complaints and treatment of chronic back pain.  A VA treatment note dated in October 2004 shows that the Veteran reported that he injured his back 14 years prior while trying to lift a concrete anchor.    

Treatment records from Health South reflect therapeutic treatment for lumbar spine pain.  

At the hearing in March 2005, the Veteran's representative indicated that his back condition was not related to service but was related to arthritis pain in his leg and hip.  The Veteran stated that his back condition was not related to an injury during service.  The Board notes that the Veteran is not currently service-connected for a leg or hip disability.    

The Board finds that new and material evidence has not been submitted to reopen the claim for service connection for a back disability.  The claim for service connection for a back disability was originally denied because it was not shown that a back disability was incurred in or aggravated by service.  The evidence received since the prior final denial of service connection does not relate the Veteran's current back disability to service.  Rather, the new evidence clearly indicates that the Veteran sustained a back injury after active duty service, in either 1990 or 1991.    Accordingly, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for a chronic back disorder.  

Legal Criteria for Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, including hypertension, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101 , 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for Tinnitus

Service treatment records do not reflect complaints of tinnitus.

Reports of a National Guard induction examination in July 1982 and a National Guard annual physical in July 1987 do not show any complaints or findings of tinnitus.  A report of a November 1992  intake examination by a federal correctional institution also did not include any complaint or diagnosis of tinnitus.  

A review of the post-service medical records indicates that post-service  complaints of tinnitus were initially noted on VA examination in August 1996.  That examination reflects that the Veteran reported intermittent tinnitus bilaterally.  An audiologist diagnosed hearing loss with tinnitus.

A report of a VA audiology consultation, dated in October 2000, shows that the Veteran reported difficulty hearing and head noises.  The VA audiologist indicated that the head noises did not fit the descriptions of classic subjective tinnitus, although the Veteran may use adjectives such as ringing.  The audiologist stated that, on questioning, the Veteran described intermittent Eustachian tube sounds.  The examiner stated that this appeared to be nonpathonomic.  

The Veteran had a VA examination in February 2005.  The VA examiner indicated that the claims file was reviewed.  The examiner noted that the service treatment records showed a significant decrease in hearing thresholds from entry to exit for the left and right ear.  The examiner observed that tinnitus was not reported in the service treatment records.  The examiner opined that the Veteran's current hearing loss is at least as likely as not related to service.

The examiner further noted that the complaint of tinnitus is subjective and cannot be confirmed using current clinical technologies.  The examiner stated that tinnitus is a symptom, not a disease.  The examiner stated that, while tinnitus is commonly associated with noise exposure induced hearing loss, it may also be secondary to problems not associated with noise exposure.  

The examiner noted that the Veteran's reports of tinnitus have varied since the initial VA examination in August 1996.  It was noted that, during that evaluation, he complained of an "echo" in his ears and said that his ears felt "stopped up" or "stuffy."  He did not report tinnitus.  During an October 25, 2000 hearing evaluation, the Veteran reported some infrequent ringing in both ears.  The July 2001 Compensation and Pension examination did not state that the Veteran reported tinnitus.  On that date, he reported an infrequent ringing in both ears, but he was uncertain when it began and did not know the etiology.  The examiner noted that the Veteran also had a history of occupational noise exposure since service.  The examiner opined that, in his opinion, it is not likely that any tinnitus the Veteran has reported is related to his military noise exposure.  

The Board has considered the Veteran's statements regarding tinnitus.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran is competent to report symptoms that he experiences symptoms such as ringing in the ears, as such symptoms are observable by a layperson.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).   

The evidence does not support a finding of continuity since service.  As the Veteran is competent to identify tinnitus, the Board has considered whether his statements provide credible evidence of continuity.  The Veteran statements do not support a finding of continuity.  The Veteran has not reported tinnitus symptoms since service.  Rather, the Veteran has reported that he is not certain when his tinnitus started.  Moreover, the 1992 prison record shows an express denial of any tinnitus symptomatology, clearly indicating a lack of continuity.  Accordingly, the Board concludes that continuity is not shown.  

In this case, after a review of all of the medical and lay evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of tinnitus since service.  

There are no medical opinions in evidence linking current tinnitus to service.  The only medical opinion of record, the February 2005 VA examination, concluded that tinnitus is not causally related to service.  The Veteran has never suggested that any other medical professional has indicated his tinnitus may be related to service. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A § 5107(b).  

Hypertension

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104 , Code 7101, Note 1 (2011).

The report of the Veteran's induction examination, dated in February 1968, noted a blood pressure reading of 120/80.  The separation examination, dated in July 1970, noted a blood pressure reading of 122/80.  Service treatment records do not show a diagnosis of hypertension.  

Service connection for hypertension may not be presumed, as there is no evidence that hypertension manifested to a compensable degree within one year of separation from service.  

The claims file does not specifically show treatment or diagnosis of hypertension until approximately 1992.  Medical records from the Bureau of Prisons show that an intake examination conducted by a federal correctional institution in November 1992 noted a blood pressure reading of 158/98.  An assessment of hypertension was noted in a November 1992 entry in medical records from a federal correctional institution.  

A VA examination dated in August 1996 reflects that the Veteran gave a history of hypertension since an accident in 1990 when he injured his back lifting a cement boom.  

The record does not contain competent medical evidence linking hypertension to service.  The Veteran has never suggested that any medical professional has indicated his hypertension may be related to service. 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While he is competent to describe certain symptoms associated with his hypertension, he is not competent to provide testimony regarding the etiology of his hypertension.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  

The etiology of the Veteran's hypertension is not a simple identification that a layperson is competent to make.  There is no indication that the Veteran has the requisite medical training or expertise to opine as to the etiology of this disability.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, his statements regarding etiology of his hypertension do not constitute competent evidence on which the Board can make a service connection determination.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A § 5107(b).  
  
Chronic Sleep Disorder

Service medical records do not show complaints or treatment of a chronic sleep disorder.  

The report of the Veteran's induction examination reflects that he denied "frequent trouble sleeping."  Upon separation in July 1970, the report of medical history shows that the Veteran denied "frequent trouble sleeping."  

A report of medical history completed for the Veteran's induction examination for the Air National Guard in July 1982 reflects that he denied frequent trouble sleeping.  An Air National Guard annual physical dated in July 1987 also reflects the Veteran denied frequent trouble sleeping.   

Post-service medical records reflect that complaints of sleep problems were initially noted in VA records dated in December 1988, which noted a complaint of difficulty sleeping.  A complaint of insomnia was noted in VA records dated in February and March 1989.  

Records from the Bureau of Prisons, dated in 1992, reflect that the Veteran complained of trouble sleeping and requested a sleep aid.  

VA outpatient treatment records reflect that the Veteran's current "active problem" list includes a sleep disorder.  The record does not contain any medical opinions linking a current sleep disorder to service.   

The evidence does not support a finding of continuity of sleep disorder symptoms since service.  The Veteran's statements do not provide evidence of continuity of symptomatology of a sleep disorder.  At the Board hearing, the Veteran testified that he has always had problems with sleep but did not specifically indicate that his sleep problems began during service.   Medical records in evidence do not support a finding of continuity, as the records do not show a reported history of sleep disorder symptoms in service or continuous symptoms since service.  

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous sleep disorder symptoms since service.  The record does not contain any medical opinions linking a current sleep disorder to service, and the Veteran has never suggested that any medical professional has suggested such a relationship is possible. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for a chronic sleep disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A § 5107(b).  

Left hip disorder

Service medical records do not reflect any treatment or complaints of a left hip disorder.  The February 1968 enlistment examination and the July 1970 separation examination noted normal clinical evaluation of the lower extremities.  

At the Board hearing, the Veteran testified that his legs would get cold during service.  The Veteran also stated that he has problems with his hips as a result of his leg problems.  

Reports of a National Guard induction physical in July 1982 and a July 1987 National Guard annual physical do not show any complaints or diagnoses regarding the left hip.  A report of a November 1992 intake examination by a federal correctional institution does not reflect any complaints or diagnoses of a left hip condition.  

Post-service medical records do not reflect a current diagnosis or treatment of a left hip disorder.  

The Veteran is competent to report symptoms such as hip pain.  Lay testimony is competent to establish the presence of observable or sensible symptomatology and may provide sufficient support for a claim of service connection.  See Layno, supra.  However, the Board finds that continuity of left hip pain symptomatology since service has not been demonstrated.  In this regard, post-service records including the 1982 and 1987 National Guard examinations and the 1996 VA examination are all negative for any complaints or findings of left hip pain.  Although the Veteran is competent to testify that he has had left hip pain since service, the Board does not find the Veteran credible, in light of multiple post-service medical records which do not show any complaints or findings regarding the left hip.

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuity of left hip symptoms since service.  
  
Moreover, as service connection not currently in effect for a leg disability, there is no basis for a grant of service connection on a secondary basis.  See 38 C.F.R. 
§ 3.310.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for a left hip disorder.   As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A § 5107(b).  


Right great toe disorder

At the hearing, the Veteran testified that he hit his right great toe when he was in service.  

Service medical records do not reflect treatment for a right great toe disorder.  The February 1968 enlistment examination noted a normal clinical evaluation of the feet.  The July 1970 separation examination also noted a normal clinical evaluation of the feet.  

Reports of a National Guard induction physical in July 1982 and a July 1987 National Guard annual physical do not show any complaints or diagnoses regarding the right great toe.  A report of a November 1992 intake examination by a federal correctional institution does not reflect any complaints or diagnoses of a right great toe condition.  

Post-service medical records dated from 2001 reflect complaints of right great toe pain and diagnoses of hallux limitus.  VA records show that the Veteran reported a history of trauma to the right toe many years prior.  The Veteran also reported that the pain in his toe was secondary to a service injury.  

The Veteran is competent to report that he hit his toe and experienced pain in the toe when he was in service.  Assuming that the Veteran's report of hitting his toe is credible, the Board finds that there is not credible evidence of continuity since service.  

Although VA records dated in 2002 reflect that the Veteran reported a history of injury in service with progressive right toe pain since service, the Board does not find this report credible.  Several post-service medical records in the time period between separation from service and the 2002 VA treatment did not note any complaints regarding the right toe.  In this regard, the examination conducted by the federal correctional institution in November 1992 recorded a complaint of left toe pain but no complaints regarding the right toe.  A report of a VA general medical examination dated in August 1996 also did not include any complaints of a right great toe condition.  Thus, the Veteran's report of continued progressive right toe symptoms since service is deemed not credible.  

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuity of right great toe symptoms since service.  The record does not contain competent medical evidence linking a current right great toe disability to service, and the Veteran has never suggested that any medical professional has indicated such a relationship is possible.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for a right great toe disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A § 5107(b).  

Left leg disorder

At the hearing in March 2005, the Veteran had problems with his legs in cold weather.  He stated that he developed problems with arthritis due to cold weather exposures in service in Korea.  
 
Service medical records do not reflect treatment of a left leg disorder.   The February 1968 enlistment examination and the July 1970 separation examination noted normal clinical evaluation of the lower extremities.   

Post-service medical records reflect complaints of numbness in the left leg.  Medical records from the Bureau of Prisons, dated in 1992, show that the Veteran complained of numbness in his left leg.  The Veteran reported a back injury in 1990 when he was lifting booms and ruptured a disc.  The records noted an assessment of "rule-out disc injury."  

VA records reflect complaints of bilateral leg pain and nocturnal leg cramps.  VA outpatient records dated in March 2005 reflect that the Veteran reported a history of leg and thigh pain for many years.  The report noted a normal motor and sensory study and normal EMG/ needle examination of the left lower extremity.  The interpreting physician indicated that there was no electrodiagnostic evidence of multi-level lumbosacral radiculopathy, peripheral neuropathy or mononeuropathy of the left lower extremity.  

The Board finds that continuity of left leg symptomatology since service is not shown.  The Veteran is competent to report that he had pain in his legs after cold weather exposure.  See Barr, supra.  As noted, above, post-service complaints regarding the left leg are initially shown in records dated in 1992.  

The Veteran asserts that he currently has a left leg disability.  The Board notes that the Veteran is competent to report symptoms such as leg pain or numbness.  Lay testimony is competent to establish the presence of observable or sensible symptomatology and may provide sufficient support for a claim of service connection.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994). 

The Board finds that despite assertions of leg pain during service and post-service complaints of numbness and leg cramps, the more probative and credible evidence establishes that the appellant does not have current disability of the left leg.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this regard, VA medical records reflect normal motor and sensory studies of the left leg.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for a left leg disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A § 5107(b).  







[Continued on Next Page]  
ORDER

New and material evidence not having been received, reopening of the claim for service connection for a chronic back disorder is denied.  

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for a chronic sleep disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right great toe disorder is denied.

Service connection for a left leg disorder is denied.


REMAND

Additional development is necessary with respect to the Veteran's claim for service connection for PTSD.

The Veteran asserts that he has PTSD as a result of being court martialed for beating a man.  The Veteran's service personnel records show disciplinary action under Article 15 in February 1970.  The personnel records do not specifically indicate the reason for the disciplinary action.  A remand is warranted to obtain any disciplinary records for the Veteran, as such records are pertinent to the claim for service connection for PTSD.  

The claim for entitlement to a TDIU is inextricably intertwined with the issue of entitlement to service connection for PTSD.  Therefore, a decision on the claim for TDIU is deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or other appropriate sources to obtain the Veteran's disciplinary records, to include any facts and circumstances surrounding the charge under Article 15.  All attempts to obtain the records should be documented in the claims file.  A negative response should be requested if the records are not available.  The Veteran and his representative should be informed of the status of all requests.  

2.  After the disciplinary records are obtained, the AMC/RO should complete any other necessary development, to include a VA examination, if warranted.  

3.  Following the completion of the requested action, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


